Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 50-66 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 50-57 and 59-60, drawn to a particular isolated multispecific protein comprising a first antigen binding domain and a second antigen binding domain, wherein one of the first or second antigen binding domains binds to a human NKp46 polypeptide and the other binds a particular antigen of interest, wherein the multispecific protein binds the NKp46 polypeptide monovalently, and wherein the multispecific protein is capable of directing an NKp46-expressing NK cell to lyse a target cell expressing the antigen of interest, a pharmaceutical composition comprising said multispecific protein, and a pharmaceutically acceptable carrier, classified in CPC C07K16/28, C07K2317/31.

Group II, claim 58, drawn to a particular isolated monoclonal antibody that specifically binds NKp46 comprising: (a) a particular combination of heavy chain CDRs 1, 2, and 3 of a heavy chain variable region and a particular combination of light chain CDRs 1, 2 and 3 of a particular light chain variable region, classified in CPC C07K16/2803. 

Group III, claims 61-62, drawn to a method of treating a particular disease in a subject comprising administering to the subject a particular multispecific protein comprising a first antigen binding domain and a second antigen binding domain, wherein one of the first or second antigen binding domains binds to a human NKp46 polypeptide and the other binds a particular antigen of interest, , classified in CPC A61P 35/00, C07K 2317/31.

Group IV, Claims 63-64, drawn to a method of making a particular heterodimeric protein, classified in CPC C07K 16/28, C07K2317/71.

Group V.  Claims 65 and 66, drawn to a method for identifying or evaluating a polypeptide, classified in CPC C07K16/28, C07K2317/31, C12N5/0646.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I-II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the multispecific protein and monoclonal antibody 
have different structure and bind to different targets.  Therefore, they are patentably distinct.

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used to in different processes as claimed.  Therefore, they are patentably distinct.

Inventions III-V are directed to related invention processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Group III does not require the nucleic acid in Group IV or V.  The methods of Groups III, IV and V have different method steps and endpoints.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species

The species are not obvious variants of each other based on the current record.

	If Group I is elected, Applicant is further required under 35 U.S.C. 121 to elect (A) a particular multispecific protein identified in claim 50 (i) to (xix), (B) that competes for binding to a particular NKp46 identifiable in claim 50 (viii), (C) a particular mutant NKp46 polypeptide identifiable in claim 50 (ix), (D) a particular heterodimeric polypeptide identified in claims 51, 53, 55, (E) a particular combination of heavy chain and light chain identifiable in claim 57 and (F) a particular second antigen to which the multispecific protein binds. 
	If Group II is elected, Applicant is further required under 35 U.S.C. 121 to elect a particular combination of heavy chain and light chain identifiable in claim 58. 
	If Group III is elected, Applicant is further required under 35 U.S.C. 121 to elect (A) a particular disease to be treated and (B) a particular format of multispecific protein that binds to human NKp46 polypeptide and (C) a particular second antigen of interest. 
	If Group IV is elected, Applicant is further required under 35 U.S.C. 121 to elect (A) a particular heterodimer identifiable in claims 53 and 55, and a particular multispecific protein that binds to human NKp46 polypeptide and (B) a particular second antigen of interest. 
	If Group V is elected, Applicant is further required under 35 U.S.C. 121 to elect a particular multispecific protein that binds to human NKp46 polypeptide and (A) a particular second antigen of interest for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 58, 60, 61, 63 and 65 are generic.

The species of multispecific protein have different structure, e.g., different heavy and light chain amino acid sequences and different format that bind to human NKp46 polypeptide and different second antigen.  The species of monoclonal antibodies have different heavy and light chains variable regions.  The methods of treating different disease such as cancer, infectious disease, inflammatory or autoimmune diseases using different multispecific protein differ with respect to the patient population and the methods have different method steps and end points.  The methods of treating diseases, making heterodimeric protein and identifying or evaluating a polypeptide have different method steps and endpoint.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644